DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-16, in the reply filed on 20 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 15-16 the claim recites, “wherein the first piston is slidably positionable in the housing”, however this is in (c) which refers to the second piston and appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (US 5897826 A).
Regarding claim 11, Lashmore discloses a mold device (title/abstract) comprising 
a hollow housing 1 and 13 having a first end with an opening for receiving a first end cap 7/107, a second end with an opening for receiving a second end cap 11/111, an interior surface, and an exterior surface, wherein the exterior surface of the housing comprises one or more spring holders, wherein the spring holder comprises two springs 143 attached to the holder, and wherein each spring is aligned parallel to the housing (FIG 1, 2a, 2b; 6:29+); 
a first end cap 7/107 comprising (i) a first body comprising a first face and a second face, (ii) first plug attached to the first face of the first body, wherein the 
Lashmore does not appear to explicitly disclose that the second plug 11/111 includes the same features as the first end cap.
However, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to mirror the features of the first end cap 7/107, in order to provide the second end cap/plug 11/111 allow for similar alignment and resistance to the other die and because such duplication is prima facie obvious (MPEP § 2144.04).
Regarding claim 14, Lashmore discloses a mold device comprising 
a hollow housing 1 and 13 having a first end with an opening for receiving a first end cap 7/107 and a second end 11/111, an interior surface, and an exterior surface, wherein the exterior surface of the housing comprises two or more spring holders, wherein each spring holder comprises a spring 143 attached to the holder, and wherein each spring is aligned parallel to the housing toward the first end of the housing (FIG 1, 2a, 2b; 6:29+); and 
a first end cap 7/107 comprising (i) a first body comprising a first face and a second face, (ii) first plug attached to the first face of the first body, wherein the first plug has dimensions that conform to the interior dimensions of the hollow housing, and (iii) two or more guiding pins 144 attached to the first face of the first body, wherein each guiding pin is slidably positionable in each spring on the housing aligned with the first end of the housing, and wherein the first end cap 
Lashmore does not appear to explicitly disclose that the second plug 11/111 is closed.
However, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the second die to be closed, in order to simplify the apparatus by including an immovable anvil opposite the movable die 7/107 and because such rearrangement is prima facie obvious (MPEP § 2144.04).

Claims 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (US 5897826 A) as applied to claims 11 or 14 above, further in view of Szymczak et al. (US 2011/0319441 A1).
Lashmore does not appear to expressly disclose the materials of the hollow housing or the plugs.
However, Szymczak discloses a similar compression molding apparatus (title/abstract) in which the housing 171 is made from non-conductive Teflon and the forming tools/plugs are made from conductive brass or stainless steel (¶ 104; FIG. 7-8).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lashmore to include the materials of Szymczak, because such materials are known in the art and would allow for temperature control with expected results.


Allowable Subject Matter
Claims 1-10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the prior art fails to disclose a similar mold device having the claimed first and second porous plates on the ends of the piston body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BAEZA WALTER J
US 2562876 A
BUSH JOHN E
US 3078540 A
LUTHMAN HENRIETTA A
US 2800684 A
DORLAND CREMER GEORGE
US 2336982 A
FUJIWARA; Takayuki et al.
US 20150050378 A1
Howard; Billy G.
US 4818201 A
Beane; Glenn L.
US 8211359 B2
Hilton; Carl W.
US 4352648 A
Lundstrom; Hans
US 3604060 A
Anderson, Jr.; Raymond B. et al.
US 4260346 A
Borrini; Bartolomeo
US 3773446 A
Murasugi; Narutoshi et al.
US 9492867 B2
RIESER OLIVER O
US 1896372 A
BUNICK F J et al.
US 20170035656 A1



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742